DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 25 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 25 January 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overmyer et al. (PG Pub 2015/0272557 A1) hereinafter referred to as Overmyer.
Regarding claim 1, Overmyer discloses a modular component (120; figs. 23-25) for use with a surgical instrument (110; figs. 23-25), the modular component comprising: 
a sensor (#602 and “Shaft Release – Hall Effect” of fig. 28A; paragraphs 187-190; paragraph 190 – “the engagement sensor… can comprise a plurality of sensors and/or electrical contacts, for example, which can be staggered along an attachment portion of at least one of the modular components 110, 120, for example”); and 
a control circuit (150; fig. 28A – Shaft Circuit Board) coupled to the sensor, the control circuit configured to: 
determine whether a version of the modular component corresponds to a version of the surgical instrument in an event that the modular component is coupled to the surgical instrument (paragraphs 173-174, 177); and 
cause the sensor to output data detected by the sensor in one of a first output mode or a second output mode according to whether the version of the modular component corresponds to the version of the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, correspond to different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177); 
wherein data of the first output mode is compatible with a first version of the surgical instrument and data of the second output mode is compatible with a second version of the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, are available for different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177).

Regarding claim 2, Overmyer discloses wherein the modular component comprises a staple cartridge (figs. 1 and 23; #10006; claim 24).

Regarding claim 3, Overmyer discloses wherein the first version comprises a current version of the surgical instrument and the second version comprises a prior version of the surgical instrument (paragraphs 174, 177).

Regarding claim 6, Overmyer discloses a modular component for use with a surgical instrument, the modular component comprising: 
a sensor (#602 and “Shaft Release – Hall Effect” of fig. 28A; paragraphs 187-190; paragraph 190 – “the engagement sensor… can comprise a plurality of sensors and/or electrical contacts, for example, which can be staggered along an attachment portion of at least one of the modular components 110, 120, for example”); and 
a control circuit (150; fig. 28A – Shaft Circuit Board) coupled to the sensor, the control circuit configured to: 
receive data output from the sensor (paragraphs 173-174, 177); 
determine whether a modular component version corresponds to a surgical instrument version in an event that the modular component is coupled to the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, correspond to different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177); and 
convert the data output from a first format to a second format according to whether the modular component version corresponds to the surgical instrument version (paragraphs 174, 177 – update ability); 
wherein the first format is compatible with a first version of the surgical instrument and the second format is compatible with a second version of the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, are available for different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177).

Regarding claim 7, Overmyer discloses wherein the modular component comprises a staple cartridge (figs. 1 and 23; #10006; claim 24).

Regarding claim 8, Overmyer discloses wherein the first version comprises a current version of the surgical instrument and the second version comprises a prior version of the surgical instrument (paragraphs 174, 177).

Regarding claim 11, Overmyer discloses a surgical system comprising: 
a surgical instrument (110; figs. 23-25); and 
a modular component (120; figs. 23-25) connectable to the surgical instrument, the modular component comprising: 
a sensor (#602 and “Shaft Release – Hall Effect” of fig. 28A; paragraphs 187-190; paragraph 190 – “the engagement sensor… can comprise a plurality of sensors and/or electrical contacts, for example, which can be staggered along an attachment portion of at least one of the modular components 110, 120, for example”); and 
a control circuit (150; fig. 28A – Shaft Circuit Board) coupled to the sensor, the control circuit configured to: 
determine whether a version of the modular component corresponds to a version of the surgical instrument in an event that the modular component is coupled to the surgical instrument (paragraphs 173-174, 177); and 
paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, correspond to different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177); 
wherein the data of the first output mode is compatible with a first version of the surgical instrument and data of the second output mode is compatible with a second version of the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; In practice, this means that different modules, i.e. modes, are available for different hardware, i.e. versions, of the surgical instrument; see also paragraphs 174, 177).

Regarding claim 12, Overmyer discloses wherein the modular component comprises a staple cartridge (figs. 1 and 23; #10006; claim 24).

Regarding claim 13, Overmyer discloses wherein the first version comprises a current version of the surgical instrument and the second version comprises a prior version of the surgical instrument (paragraphs 174, 177).

Regarding claim 16, Overmyer discloses wherein the surgical instrument comprises a surgical stapler (figs. 1 and 23; paragraph 84).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overmyer et al. (PG Pub 2015/0272557 A1).
Regarding claims 4, 9 and 14, Overmyer discloses wherein: the first output mode and the second output mode correspond to controlling different versions of hardware (paragraph 173), but does not disclose wherein: the first output mode corresponds to a magnetoresistance and impedance data feed; and the second output mode corresponds to a Hall effect data feed.
However, the Office previous took official notice in paragraph 10 of the Office Action of 23 October 2020 that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the first output mode corresponds to a magnetoresistance and impedance data feed; and the second output mode corresponds to a Hall effect data feed.  Overmyer already discloses having different operating instructions/modules for different hardware.  It was well-known at the time of MPEP 2143.03 C).

Regarding claims 5, 10 and 15, Overmyer discloses wherein: the first output mode and the second output mode correspond to controlling different versions of hardware (paragraph 173), but does not disclose wherein: the first output mode corresponds to a Hall effect data feed; and the second output mode corresponds to a limit switch data feed.
However, the Office previous took official notice in paragraph 10 of the Office Action of 23 October 2020 that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the first output mode corresponds to a Hall effect data feed; and the second output mode corresponds to a limit switch data feed.  Overmyer already discloses having different operating instructions/modules for different hardware.  It was well-known at the time of the invention to use Hall effect data and/or limit switch data as part of a control protocol for determining the relative position and MPEP 2143.03 C).

Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 
The Applicant argues that “the Office fails to identify anything in the Overmyer reference that discloses determining whether a version of the firmware module 158 (allegedly corresponding to the claimed modular component) corresponds to a version of the hardware component 160” (allegedly corresponding to the claimed surgical instrument) in an event that the firmware module 158 is coupled to the hardware component 160”; and causing the engagement sensor 602 (allegedly corresponding to the claimed sensor) to output data detected by the engagement sensor 602 in one of a first output mode or a second output mode according to whether the version of the firmware module 158 corresponds to the version of the hardware component 160”.
The Office notes that paragraphs 173-174 and 177 of Overmyer detail the claimed features being argued.  The control circuit (150; fig. 28A – ‘shaft circuit board’) electrical contacts”, paragraph 190.  This electrical connection part of the sensor is seen in fig. 25 annotated below).  

    PNG
    media_image1.png
    533
    755
    media_image1.png
    Greyscale

The control circuit determines whether a version of the modular component corresponds to a version of the surgical instrument in the event that the modular component is coupled to the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160, or components, of the surgical instrument 100”; paragraph 174 – “For example, the control modules 152a and 152a' can both control the firing stroke of a cutting element; however, control module 152a can be configured to control a first cutting element design or model number and control 
The sensor (see annotated fig. 25 above) outputs data (paragraph 177 – “a modular component of the surgical system can include a predetermined default, or master, control system. In such instances, if the control systems of the assembled modular components are different, the default control system can update, overwrite, revise, and/or replace the non-default control systems”) detected by the sensor in one of a first output mode or a second output mode according to whether the version of the modular component corresponds to the version of the surgical instrument (paragraph 173 – “the control modules 152 in the third tier 148 can comprise firmware modules 158, for example, which can be specific to a particular hardware component 160”; paragraph 174 – “For example, the control modules 152a and 152a' can both control the firing stroke of a cutting element; however, control module 152a can be configured to control a first cutting element design or model number and control module 152a' can be configured to control a different cutting element design or model number, for example”).
The data of the first output mode is compatible with a first version of the surgical instrument and data of the second output mode is compatible with a second version of the surgical instrument (paragraph 174 – “For example, the control modules 152a and 152a' can both control the firing stroke of a cutting element; however, control module 152a can be configured to control a first cutting element design or model number and control module 152a' can be configured to control a different cutting element design or model number, for example”; see also paragraph 173).

The Office deems all the claimed features and the claimed arrangements of those features present in the prior art of Overmyer for the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731